820 F.2d 1224
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmy BURDEN, Plaintiff-Appellant,v.NATIONAL BANK OF DETROIT, "AT & T", "Michigan Bell TelephoneCo.", Richard Michalski, Michigan Department of Corrections,R.U.M. Dalton, Tom Phillips, Lt. Cotton, Officer Kettle,Jerry Boyer, Officer George P. Graham, Deputy Grinage,Defendants-Appellees.
No. 86-2017.
United States Court of Appeals, Sixth Circuit.
June 24, 1987.

Before KENNEDY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se plaintiff seeks review of a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  He has also moved for the appointment of counsel.  Upon examination of the record and plaintiff's brief, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the district court's order of dismissal, the motion for appointment of counsel is hereby denied and its final judgment entered August 18, 1986, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.